IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMES E. EATON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1338

TRUSTMARK               NATIONAL
BANK,

      Respondent.

___________________________/


Opinion filed August 9, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Stephen MacNamara, Tallahassee; Daniel W. Uhlfelder and Nicola J. Pappas of
Daniel W. Uhlfelder, P.A., Santa Rosa Beach, for Petitioner.

Oscar J. Locklin of Locklin, Saba, Locklin & Jones, P.A., Pace, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.